Ludeling, C. J.
Mrs. Johnson leased her plantation to J. F. Tacneau, during the year 1867, for twenty-seven hundred and fifty dollars. She also undertook to advance a certain sum of money for supplies-for the plantation. At the expiration of the lease, tlie rent not having been paid, Mrs Johnson had twenty-one mules and a lot of farming; implements (which had been employed in the cultivation of the place), provisionally seized to secure the payment of the rent. Charles Faurie, Jr., intervened, and claimed to be the owner of the mules, and prayed for damages done him by the seizure of his property.
In answer to this intervention, Mrs. Johnson averred that Faurie was a partner of Tacneau, the defendant, in the planting operation, and that as such he was bound jointly for the rent, and she prayed for judgment accordingly. ^
It appears from the record, that Tacneau induced Faurie to purchase-the mules and implements which were on the leased premises, in order to enable him to cultivate the plantation, and he agreed to give Faurie-. one-half of the net proceeds of the crop raised on the place for the use of the mules and utensils. Faurie contends that this was a contract of lease, while Mrs. Johnson insists it was a contract of partnership.
It is immaterial in this suit what may he the character of the contract as between the parties to it; for, if it he a lease, the property having been used to cultivate the plantation and having been seized on the place, is subject to the lessor’s privilege and pledge. 21 An. 553; 20 An. 266. If it he a partnership contract, the plaintiff did not *454loase to tlie partnership, but to. Tacneau individually. 22 An. 268. It seems, therefore, only necessary to determine whether or not the lessor had a right to seize the property of Faurie on the plantation.
There is nothing in the record to show that the lease was ever recorded, and if the plaintiff had had only a privilege to socuie the payment of tlie rent this omission would have been fatal.
But article 2705 of the Civil Code declares that “ the lessor has, for tlie payment of his rent and other obligations of the lease, a right of pledge on the movable effects of the lessee, which are found on the premises leased. In the case of predial estates, this right embraces everything that servos for the labors of the farm,” etc. 21 An. 553.
There is no law which requires the contract, which gives the right of ■pledge, to be registered. C. C. article 3218. We think tlie imputations of payment were lawfully made.
It is therefore ordered and adjudged that the judgment of the lower ■court against the intervenor be annulled, and that in other respects it be affirmed; and that the costs of this appeal be paid by the appellee.
Rehearing refused.